Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Analysis - 35 USC § 112(f)
The following relates to the analysis of claims 1-9, 112, 13, 15 and 16 in view of  35 U.S.C. 112(f) (formerly, 112, 6th paragraph). Any claim limitations using the term “means for” invoke the three-prong test as indicated under MPEP 2181:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (in this case, the term “unit” is a nonce term); 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The following limitations, and the claims to which they are located, include the modifier “unit”.  Any structure disclosed in the published specification defining the limitation as structure and not a placeholder for a function will be noted next to the limitation in question:

voice produced by the driver by using a microphone

Traveling state collection unit (1, 5, 11, and 13)- [0082] The traveling state collection unit 12 of the onboard device 70 adds the collected time to collected traveling state information, and outputs the result to the communication unit 71.

Database generation unit (1, 3, 4, 11, and 15)- Abstract. a database generation unit for generating a database by associating voice information corresponding to the collected voice with the collected traveling state information.

Learning unit (1, 2, 11, and 15)- [0065] Each onboard device 30 has the following configuration: in comparison to the onboard device 10, the DB generation unit 13 and the learning unit 14 are omitted, and a communication unit 31 is added. Note that the DB generation unit 13 and the learning unit 14 omitted from the onboard device 30 are provided in the server device 50.

Estimation unit (11, 14, and 16)- [0057] First, the voice collection unit 11 starts processing of collecting a voice produced by a driver, converting a voice signal corresponding to the voice into a feature vector, and outputting the result to the estimation unit 16 (Step S11). Next, the estimation unit 16 monitors input from the voice collection unit 11, and determines whether or not the estimation unit 16 has received input of the feature vector of the voice (Step S12).

feedback generation unit according to the present invention) generates a response (feedback for the driver) according to an estimated traveling state, and outputs the generated response to the HMI unit 112. The HMI unit 112 presents the response generated by the response generation unit 111 to the driver in the form of a voice message or a screen display, for example, by using a speaker or a display (neither of which is illustrated) or the like, for example.

Voice recognition unit (7)-[0098] The voice recognition unit 121 performs voice recognition processing on the voice signal of the driver input from the voice collection unit 11, and outputs voice recognition results to the response generation unit 122. Note that a microphone may be connected to the voice recognition unit 121…

Utterance prompting unit (8 and 9)- [0112] The HMI unit 143 presents the question generated by the utterance prompting unit 142 to the driver in the form of a voice message or a screen display, for example, by using a speaker or a display

Abnormality determination unit (9)- [0109] FIG. 11 illustrates variation of frequency of abnormal driving (sudden acceleration, sudden braking, sudden steering, and the like) in time series, which is used by the traveling  
Communications unit (13 and 15)- [0069] The communication unit 31 (corresponding to a first communication unit according to the present invention) associates the feature vector of the voice input from the voice collection unit 11 and the traveling state information collected in the traveling state collection unit 12…
First communications unit (11)-see communications unit.
Second communications unit (11)-see communication unit. 

The claim limitations, as listed above, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language as listed above without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the above claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification, as indicated above, appears to support the listed limitations include corresponding structure, and thus, the claim limitations conform to 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (Examiner’s note: for the purposes of this examination, the claim limitation analysis IS NOT a rejection. Unless the application wishes to response, no further action is required). 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.

3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-17 are rejected under 35 U.S.C. 103 as being obvious over Penilla et al., U.S. 2016/0104486 (see IDS) in view of Choo, U.S. 2019/0185014. 
On claim 1, Penilla cites except as indicated: 
An onboard device comprising:
a voice collection unit configured to collect a voice produced by a driver ([0118] voice inputs);
a traveling state collection unit configured to collect traveling state information representing a traveling state of a vehicle ([0144] driving patterns, hitting road dividers, not staying in lines);
a database generation unit configured to generate a database by associating voice information corresponding to the collected voice with the collected traveling state information (Choo, [0044] voice index indicating emotional state of driver and [0058] emotional state of the driver and the start pattern when the driver steps on the accelerator or brake pedal);
a learning unit configured to learn an estimation model, with pairs including the voice information and the traveling state information recorded in the generated database being used as learning data ([0067] emotion index calculator used to calculate an emotion index by applying the voice index, the vision index, and the behavior index to a learning-based emotion map); and
an estimation unit configured to estimate the traveling state of the vehicle that may be influenced by a psychological state of the driver by using the estimation model, based on an utterance of the driver (Choo, [0068] discloses learning-based emotion map, which is a 3D emotion map using the voice index, the vision index, and the behavior index to indicate if the driver belongs to a stable area or a critical area. Also, Choo [0095] defines “critical” to include an area around a vehicle that involves colliding with another vehicle).
Regarding the excepted:
“a database generation unit configured to generate a database by associating voice information corresponding to the collected voice with the collected traveling state information,” Penilla, as above, disclose an embodiment in which voice input is taken from the driver. Furthermore, Penilla, Abstract, discloses the voice input is used to ascertain the mood of the driver. Penilla does not disclose using the voice information to correspond the collected voice data to the collected traveling state information. 
In the same art of safe driver monitoring and determination, Choo, as above, discloses an embodiment in which a driver’s voice is taken into consideration to indicate the driver’s emotional state. Furthermore, Choo discloses the emotional state is correlated to the driver’s action of stepping on the accelerator, brake pedals, or both. 
It would have been obvious at the time the claimed invention was filed to include into Penilla the voice and driver behavior measuring features disclosed in Choo to realize an embodiment meeting the claimed invention. Choo discloses a known feature of the measuring of a driver’s emotional state though the driver’s voice and correlating the voice with the driver’s actions placed on the car to assert a correspondence 
 Regarding the excepted:
“a learning unit configured to learn an estimation model, with pairs including the voice information and the traveling state information recorded in the generated database being used as learning data,” Penilla, while disclosing in [0036] learning user preferences, Penilla doesn’t disclose learning driver behavior in correlation to the traveling state of the vehicle. 
In the same art of safe driver monitoring and determination, Choo, as above, discloses an embodiment in which an emotion index calculator is used to calculate an emotion index by applying the voice index while Choo also discloses an embodiment wherein a learning-based emotion map, which is a 3D emotion map using the voice index, the vision index, and the behavior index to indicate if the driver is in a stable condition or a critical condition (that is, if the driver is performing reasonably or in a critical manner analogized as in Penilla, [0144]). In this instance, the result of this measuring is to use voice data and traveling state data to form thresholds to determine if the driver is driving safely or unsafely. 
It would have been obvious at the time the claimed invention was filed to modify Penilla using he the features outlined in Choo to formulate an embodiment meeting the claimed invention. Choo discloses a known embodiment for using driver voice and vehicle state information to measure if a driver is driving safely. One of ordinary skill in 
Regarding the excepted:
“an estimation unit configured to estimate the traveling state of the vehicle that may be influenced by a psychological state of the driver by using the estimation model, based on an utterance of the driver,” Penilla, Abstract, discloses the voice input is used to ascertain the mood of the driver. Penilla does not disclose using the voice information to correspond the collected voice data to the collected traveling state information. 
In the same art of safe driver monitoring and determination, Choo, as above, discloses an embodiment in which a driver’s voice is taken into consideration to indicate the driver’s emotional state. Furthermore, Choo discloses the emotional state is correlated to the driver’s action of stepping on the accelerator, brake pedals, or both. 
It would have been obvious at the time the claimed invention was filed to include into Penilla the voice and driver behavior measuring features disclosed in Choo to realize an embodiment meeting the claimed invention. Choo discloses a known feature of the measuring of a driver’s emotional state though the driver’s voice and correlating the voice with the driver’s actions placed on the car to assert a correspondence between the user’s voice and the physical response to the user’s emotion. One of ordinary skill in the art would substituted the known embodiment disclosed in Choo into the driver detecting feature disclosed in Penilla and the results of the substitution would have predicted the claimed invention.   

On claim 3, Penilla and Choo cites:

the database generation unit generates the database by associating the voice information corresponding to the collected voice with the traveling state information collected before and after collected time of the voice. See the rejection of claim 1 citing Choo, [0058] wherein the behavior index is started when the driver steps on the accelerator or brake pedal and the system detects the voice index indicating the emotional state of the driver [0044]. 
 
On claim 5, Penilla cites except:
The onboard device according to claim 1, wherein the traveling state collection unit collects the traveling state information, based on an output value of at least one of an acceleration sensor, a gyro sensor, and a fuel consumption sensor.  Penilla, [0144] discloses the system monitoring vehicle responses to a driver’s voice through reviewing driving patterns, hitting road dividers, not staying in lines. Furthermore, Penilla, discloses in figure 9A and [0186], vehicle sensors 918. Penilla doesn’t disclose using any of the above devices to provide an output value of an acceleration sensor, a gyro sensor, and a fuel consumption sensor.
In the same art of driver performance monitoring, Choo, [0074], discloses, among other things, an internal sensor 21 which measures yaw rate, steering angle, acceleration, and the like.
It would have been obvious at the time the claimed invention was filed to substitute Choo’s internal sensor in place of the vehicle sensors 918 disclosed in Penilla to realize an embodiment meeting the claimed invention. One of ordinary skill in the art 

On claim 6, Penilla cites:
The onboard device according to claim 1, further comprising a feedback generation unit configured to generate feedback for the driver according to the estimated traveling state. Penilla, [0150] “In still other embodiments, good mood may also be sensed. For example, the user is jovial, the user's seated and wheel grasp position is relaxed, user's heart rate is at rest, user is asking more questions of the vehicle, user driving very normally as compared to historical driving, or combinations of two or more thereof. The vehicle may react in various ways, for example, a number of queries increase, more questions about settings, and more convenience based settings and questions asked, suggest coupons and asks to route to redeem, GUI offers more metrics and feedback, etc.”
In this embodiment, the GUI is offering the driver metrics responsive to the driving history. The claimed “estimated traveling state” is the system’s detection of normal driving as compared to historical driving. 

On claim 7, Penilla cites:
The onboard device according to claim 6, further comprising a voice recognition unit configured to recognize the collected voice of the driver ([0115] recognition of voice input), wherein the feedback generation unit generates the feedback for the driver according to voice recognition results of the voice of the driver and the estimated 

On claim 8, Penilla cites except:
The onboard device according to claim 1, further comprising an utterance prompting unit configured to prompt the driver to produce an utterance. [0006] discloses systems and methods for customizing a response to a user/driver voice input. Additionally, Penilla cites “[0145] In one embodiments, if threshold percentage of conditions exist, the electronics/systems of the vehicle can provide verbal feedback/output to the user (e.g., via speakers of the vehicle or speakers of a portable device, or combinations thereof). This audio output can say, for example, “Would you like me to open the windows for some fresh air?”, “Big Coffee down the road has coffee on sale,” “SLEEP-E hotel is in 10 miles, book hotel room?”. In some embodiments, if no passenger is present, and driver fails to respond, sound audio noise to wake driver up, turn AC on to stimulate driver, etc.” 
In the above passage, the “driver [failing] to respond” isn’t disclosed as a voice response. However, it would have been obvious to try, at the time the claimed invention was file, to include such a feature. The driver input, includes user/driver voice input, and, in other passages, GUI or keypad/keyboard input. Thus, one of ordinary skill in the art, faced with a limited set of possibilities, would have include an embodiment requiring 
On claim 9, Penilla cites except:
The onboard device according to claim 8, further comprising
a traveling state abnormality determination unit configured to determine whether or not the traveling state is an abnormal traveling state, wherein the utterance prompting unit prompts the driver to produce an utterance when it is determined that the traveling state is the abnormal traveling state. Penilla, discloses in figure 9A and [0186], vehicle sensors 918. Furthermore, [0278], discloses an embodiment in which a vehicle system can interface with a user by requesting simple user feedback, e.g., by providing the user a set of simple queries. In the cited example, the user, using the user’s voice, asks the system “tell me the tire pressure,” while the vehicle’s system response asks “which tire are you interested in?” Penilla doesn’t specifically disclose the system determining an abnormal traveling state. 
	However, it would have been obvious at the time the claimed invention was filed to modify Penilla using the existing features disclosed above such that the claimed invention is realized. Penilla discloses its system utilizing vehicle sensors 918, which one of ordinary skill in the art would include determining the user’s tire pressure. Thus, under low tire pressure conditions, one of ordinary skill in the art would have included the feature of the vehicle’s system declaring one or more tires of the vehicle tires are of low pressure, and requiring the driver’s vocal response on the low tire pressure condition to ensure the user acknowledges the declared safety hazard. 


A traveling state estimation method used in an onboard device, the traveling state estimation method comprising:
a voice collection step of collecting a voice produced by a driver;
a traveling state collection step of collecting traveling state information representing a traveling state of a vehicle;
a database generation step of generating a database by associating voice information corresponding to the collected voice with the collected traveling state information;
a learning step of learning an estimation model, with pairs including the voice information and the traveling state information recorded in the generated database being used as learning data; and
an estimation step of estimating the traveling state of the vehicle that may be influenced by a psychological state of the driver by using the estimation model, based on an utterance of the driver.
See the rejection of claim 1 which discloses the same subject matter as claim 10 and is rejected for the same reasons. 

On claim 11, Penilla and Choo cites:
A traveling state estimation system comprising 
an onboard device (figures 13 and 33, vehicle computer/user device 161) and a server device (cloud processing 120) connected via a communication network ([0201] As described above, the vehicle computer can include communication circuitry to 
a traveling state collection unit configured to collect traveling state information representing a traveling state of a vehicle ([0144] driving patterns, hitting road dividers, not staying in lines), and
a first communication unit (see previous, wireless connection to the Internet) configured to transmit voice information corresponding to the collected voice and the traveling state information ([0326] system detects user’s voice is angry and the vehicle functions to apply brakes, speed controls, and the like. This citation is the same as the claimed “collected voice and travel state information”) to the server device (Abstract, “One example includes sending, to a cloud processing server, data from the vehicle. The vehicle includes an on-board computer for processing instructions for the vehicle and processing wireless communication to exchange data with the cloud processing server”),
the server device includes a second communication unit configured to receive the voice information and the traveling state information transmitted from the onboard device (see previous, wireless connection to the Internet),
a database generation unit configured to generate a database by associating the received voice information with the traveling state information (Choo, [0044] voice index 
a learning unit configured to learn an estimation model, with pairs including the voice information and the traveling state information recorded in the generated database being used as learning data ([0067] emotion index calculator used to calculate an emotion index by applying the voice index, the vision index, and the behavior index to a learning-based emotion map), and
the onboard device or the server device includes an estimation unit configured to estimate the traveling state of the vehicle that may be influenced by a psychological state of the driver by using the estimation model, based on an utterance of the driver ([0068] learning-based emotion map, which is a 3D emotion map using the voice index, the vision index, and the behavior index to indicate if the driver belongs to a stable area or a critical area. Choo [0095] defines “critical” to include an area around a vehicle that involves colliding with another vehicle).
Regarding the excepted:
“a database generation unit configured to generate a database by associating voice information corresponding to the collected voice with the collected traveling state information,” Penilla, as above, disclose an embodiment in which voice input is taken from the driver. Furthermore, Penilla, Abstract, discloses the voice input is used to ascertain the mood of the driver. Penilla does not disclose using the voice information to correspond the collected voice data to the collected traveling state information. 
In the same art of safe driver monitoring and determination, Choo, as above, discloses an embodiment in which a driver’s voice is taken into consideration to indicate 
It would have been obvious at the time the claimed invention was filed to include into Penilla the voice and driver behavior measuring features disclosed in Choo to realize an embodiment meeting the claimed invention. Choo discloses a known feature of the measuring of a driver’s emotional state though the driver’s voice and correlating the voice with the driver’s actions placed on the car to assert a correspondence between the user’s voice and the physical response to the user’s emotion. One of ordinary skill in the art would substituted the known embodiment disclosed in Choo into the driver detecting feature disclosed in Penilla and the results of the substitution would have predicted the claimed invention.  
 Regarding the excepted:
“a learning unit configured to learn an estimation model, with pairs including the voice information and the traveling state information recorded in the generated database being used as learning data,” Penilla, while disclosing in [0036] learning user preferences, Penilla doesn’t disclose learning driver behavior in correlation to the traveling state of the vehicle. 
In the same art of safe driver monitoring and determination, Choo, as above, discloses an embodiment in which an emotion index calculator is used to calculate an emotion index by applying the voice index while Choo also discloses an embodiment wherein a learning-based emotion map, which is a 3D emotion map using the voice index, the vision index, and the behavior index to indicate if the driver is in a stable condition or a critical condition (that is, if the driver is performing reasonably or in a 
It would have been obvious at the time the claimed invention was filed to modify Penilla using he the features outlined in Choo to formulate an embodiment meeting the claimed invention. Choo discloses a known embodiment for using driver voice and vehicle state information to measure if a driver is driving safely. One of ordinary skill in the art would have substituted Choo’s embodiment into Penilla and the results of the substitution would have predicted the claimed invention.   
Regarding the excepted:
“an estimation unit configured to estimate the traveling state of the vehicle that may be influenced by a psychological state of the driver by using the estimation model, based on an utterance of the driver,” Penilla, Abstract, discloses the voice input is used to ascertain the mood of the driver. Penilla does not disclose using the voice information to correspond the collected voice data to the collected traveling state information. 
In the same art of safe driver monitoring and determination, Choo, as above, discloses an embodiment in which a driver’s voice is taken into consideration to indicate the driver’s emotional state. Furthermore, Choo discloses the emotional state is correlated to the driver’s action of stepping on the accelerator, brake pedals, or both. 
It would have been obvious at the time the claimed invention was filed to include into Penilla the voice and driver behavior measuring features disclosed in Choo to realize an embodiment meeting the claimed invention. Choo discloses a known feature of the measuring of a driver’s emotional state though the driver’s voice and correlating 

On claim 12, Pinella and Choo cites:
A traveling state estimation method for a traveling state estimation system including an onboard device and a server device (Pinella, figures 35-36, cloud services which includes servers 2402), connected via a communication network, the traveling state estimation method comprising:
a collection step of using the onboard device to collect a voice produced by a driver and collect traveling state information representing a traveling state of a vehicle (Pinella, figure 33, “voice input,” and [0067] emotion index calculator. [0010] also discloses an embodiment in which the user’s voice is analyzed as well as a geo-location in relationship to the user’s voice to recommend nearby coffee shops. The implication is the user’s voice indicate relaxation (and possible, sleep deprivation) and the system assumes the user requires coffee from geo-located areas to the driver);
a transmission step of using the onboard device to transmit voice information corresponding to the collected voice and the traveling state information to the server device ([0118] One example method for processing voice inputs can include sending, to a cloud processing server, data from the vehicle);

a database generation step of using the server device to generate a database by associating the received voice information with the traveling state information;
a learning step of using the server device to learn an estimation model, with pairs including the voice information and the traveling state information recorded in the generated database being used as learning data; and
an estimation step of using the onboard device or the server device to estimate the traveling state of the vehicle that may be influenced by a psychological state of the driver by using the estimation model, based on an utterance of the driver collected in the onboard device. See the rejection of claim 11, which discloses the same subject matter as claim 12 and is rejected for the same reasons articulated in the rejection of claim 11. 

On claim 13, Pinella and Choo cites:
An onboard device constituting a traveling state estimation system together with a server device, the server device receiving voice information corresponding to a voice of a driver and traveling state information of a vehicle transmitted from the onboard device, generating a database recording the received voice information and the traveling state information in association with each other, and learning an estimation model with a pair including the voice information and the traveling state information recorded in the generated database being used as learning data (Pinella, figure 33, “voice input,” and [0067] emotion index calculator. [0010] also discloses an embodiment 
a voice collection unit configured to collect the voice produced by the driver
a traveling state collection unit configured to collect the traveling state information representing a traveling state of the vehicle;
a communication unit configured to transmit the voice information corresponding to the collected voice and the traveling state information to the server device; and
an estimation unit configured to estimate the traveling state of the vehicle that may be influenced by a psychological state of the driver by using the estimation model learned in the server device, based on an utterance of the driver.
See the rejection of claim 11, which discloses the same subject matter as claim 13 and is rejected for the same reasons articulated in the rejection of claim 11. 

On claim 14, Pinella and Choo cites:
A traveling state estimation method for an onboard device constituting a traveling state estimation system together with a server device, the server device receiving voice information corresponding to a voice of a driver and traveling state information of a vehicle transmitted from the onboard device (Pinella, figure 33, “voice input,” and [0067] emotion index calculator. [0010] also discloses an embodiment in which the user’s voice is analyzed as well as a geo-location in relationship to the user’s voice to recommend nearby coffee shops. The implication is the user’s voice indicate relaxation (and 
a voice collection step of collecting the voice produced by the driver;
a traveling state collection step of collecting the traveling state information representing a traveling state of the vehicle;
a transmission step of transmitting the voice information corresponding to the collected voice and the traveling state information to the server device; and
an estimation step of estimating the traveling state of the vehicle that may be influenced by a psychological state of the driver by using the estimation model learned in the server device, based on an utterance of the driver.
See the rejection of claim 11, which discloses the same subject matter as claim 14 and is rejected for the same reasons articulated in the rejection of claim 11. 

On claim 15, Pinella and Choo cites:
A server device constituting a traveling state estimation system together with an onboard device, the onboard device collecting a voice produced by a driver, collecting traveling state information representing a traveling state of a vehicle, and transmitting voice information corresponding to the collected voice and the traveling state information (Pinella, figure 33, “voice input,” and [0067] emotion index calculator. [0010] 
a communication unit configured to receive the voice information and the traveling state information transmitted from the onboard device;
a database generation unit configured to generate a database by associating the received voice information with the traveling state information; and
a learning unit configured to learn an estimation model, with pairs including the voice information and the traveling state information recorded in the generated database being used as learning data.
See the rejection of claim 11, which discloses the same subject matter as claim 15 and is rejected for the same reasons articulated in the rejection of claim 11. 

On claim 16, Pinella cites except:
The server device according to claim 15, further comprising
an estimation unit configured to estimate the traveling state of the vehicle that may be influenced by a psychological state of the driver by using the estimation model, based on an utterance of the driver. Penilla, Abstract, discloses the voice input is used to ascertain the mood of the driver. Penilla does not disclose using the voice information to correspond the collected voice data to the collected traveling state information. 

It would have been obvious at the time the claimed invention was filed to include into Penilla the voice and driver behavior measuring features disclosed in Choo to realize an embodiment meeting the claimed invention. Choo discloses a known feature of the measuring of a driver’s emotional state though the driver’s voice and correlating the voice with the driver’s actions placed on the car to assert a correspondence between the user’s voice and the physical response to the user’s emotion. One of ordinary skill in the art would substituted the known embodiment disclosed in Choo into the driver detecting feature disclosed in Penilla and the results of the substitution would have predicted the claimed invention.  

On claim 17, Pinella and Choo cites:
An information processing method for a server device constituting a traveling state estimation system together with an onboard device, the onboard device collecting a voice produced by a driver, collecting traveling state information representing a traveling state of a vehicle, and transmitting voice information corresponding to the collected voice and the traveling state information (Pinella, figure 33, “voice input,” and [0067] emotion index calculator. [0010] also discloses an embodiment in which the user’s voice is analyzed as well as a geo-location in relationship to the user’s voice to recommend nearby coffee shops. The implication is the user’s voice indicate relaxation 
a reception step of receiving the voice information and the traveling state information transmitted from the onboard device;
a database generation step of generating a database by associating the received voice information with the traveling state information; and
a learning step of learning an estimation model, with pairs including the voice information and the traveling state information recorded in the generated database being used as learning data.
See the rejection of claim 11, which discloses the same subject matter as claim 17 and is rejected for the same reasons articulated in the rejection of claim 11. 
Allowable Subject Matter
Claims 2 and 4 are objected to for depending on a rejected claim but would be otherwise allowable if amended into their respective independent claims. 
Reasons for Allowance
Claims 2 and 4 include the limitations “vector” and “training label,” terms of art associated with “fuzzy logic” engineering. A search for references associating driver voice or verbal responses and corresponding vehicle actions with “vectors,” “training labels,” and other subject matter which also includes “fuzzy logic” did not disclose appropriate art.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683